Citation Nr: 0813931	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:  Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1951 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's request 
for waiver of recovery of an overpayment of VA pension 
benefits in the amount of $1,756. 

In February 2008, the veteran appeared at the RO and 
testified at a hearing before the undersigned acting Veterans 
Law Judge.  A transcript of that hearing is associated with 
the claims file.   

In April 2008, the Board considered a motion to advance the 
veteran's case on the docket.  For good cause shown, namely 
the veteran's advanced age, the motion for advancement on the 
docket was granted in April 2008.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

According to the determination by the Committee on Waivers in 
March 2006, the overpayment of nonservice-connected pension 
benefits in this case consists of two separate overpayments.  
The first overpayment of $1,087 was created as a result of 
the veteran's failure to furnish a questionnaire (presumably 
the Eligibility Verification Report).  The second overpayment 
of $669 was created as a result of an increase in the wages 
of the veteran's spouse.  The total amount of the overpayment 
considered by the Committee was $1,756.  
  
Before a decision can be made on whether the veteran is 
entitled to a waiver of recovery of the overpayment, it must 
be determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(where the Court held that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted).  In reviewing the claims 
file, the Board notes that several documents are missing, and 
as the record does not contain adequate information to 
determine whether the overpayment was properly created, such 
should be obtained for association with the claims file.  
These consist of the following:  the January 18, 2006 
notification letter to the veteran regarding the creation of 
the first debt arising from a failure to file a 
questionnaire; an Eligibility Verification Report received by 
the RO in February 2006; the February 21, 2006 notification 
letter to the veteran regarding the creation of the second 
debt arising from a wage increase of his spouse; the 
notification letter from VA's Debt Management Center 
regarding the amount of the second overpayment; the veteran's 
request for waiver of recovery of the overpayment with VA 
Form 5655 (Financial Status Report) received in March 2006; 
and the notification letter to the veteran regarding the 
March 2006 decision of the Committee on Waivers.  

It is also noted that in the statement of the case, the RO 
furnished the veteran with the laws and regulations pertinent 
to the elements that, if found, would preclude the granting 
of a waiver request, when the Committee on Waivers had 
already stated that no such finding had been made and that 
the veteran's request for waiver would be considered in light 
of the principles of equity and good conscience.  Therefore, 
the RO should ensure that the veteran has been furnished a 
summary of the law and regulations relevant to application of 
the equity and good conscience standard.

Furthermore, an updated financial status report should be 
requested from the veteran, particularly in view of his 
testimony in February 2008 to the effect that any further 
collection of the debt would cause severe hardship.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and associate 
with the claims folder the following:  
(a) the January 18, 2006 notification 
letter to the veteran regarding the 
creation of the first debt arising from a 
failure to file a questionnaire; (b) an 
Eligibility Verification Report received 
by the RO in February 2006; (c) the 
February 21, 2006 notification letter to 
the veteran regarding the creation of the 
second debt arising from a wage increase 
of his spouse; (d) the notification 
letter from VA's Debt Management Center 
regarding the amount of the second 
overpayment; (e) the veteran's request 
for waiver of recovery of the overpayment 
with his VA Form 5655 (Financial Status 
Report), received in March 2006; and (f) 
the notification letter to the veteran 
regarding the March 2006 decision of the 
Committee on Waivers.  If any such 
documentation cannot be located, the RO 
should notate this for the record.

2.  Request an updated VA Form 5655, 
Financial Status Report, from the 
veteran.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver of recovery of 
an overpayment.  If the decision remains 
adverse to the veteran, the RO should 
provide him with a Supplemental Statement 
of the Case, which contains a recitation 
of the laws and regulations pertinent to 
reviewing claims for waiver of recovery 
of overpayment under the principles of 
equity and good conscience (38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. § 1.965 
(2007)).  The veteran should thereafter 
be given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



